DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.  The claim(s) recite(s) specific nucleic acid sequences that are taught in the specification to have been derived from human IgH G1 genomic sequences (Example 1). This judicial exception is not integrated into a practical application because the claimed products require no more than that which is found in the genome of human cells. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are recited as nucleic acids that are found in nature, and nothing further.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention lacks patentable utility.  
s 1 and 2 rejected under 35 U.S.C. 101 because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility.
The claims only recite short, specific nucleic acid sequences that are not supported by a substantial utility unless they are incorporated into larger vectors (e.g. the vectors of claims 3 and 4).  Alone, the recited sequences are not useful in any asserted or well-established method that can be considered specific and substantial.  
Claims 1 and 2 are also rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention.

Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because use claims are considered an improper definition of a process.  See MPEP § 2173.05(q).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 provides for the use of the nucleic acids of claim 3, but, since the claim does

applications applicants are intending to encompass. A claim is indefinite where it merely recites
a use or “application” without any active, positive steps delimiting how this use is actually practiced. Furthermore, "use claims" are considered non-statutory under US patent practice. See MPEP § 2173.05. This rejection affects all dependent claims.

Allowable Subject Matter
Claims 3-14 are allowed.  The SEQ ID Nos required by the claims are not taught or rendered obvious by the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/            Primary Examiner, Art Unit 1633